Citation Nr: 1328759	
Decision Date: 09/09/13    Archive Date: 09/17/13

DOCKET NO.  06-29 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 20 percent for the Veteran's right ankle injury residuals with degenerative arthritis and a large osteochondral defect.

2.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from November 1978 to November 1983 and from October 1987 to November 1991.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2000 decision of the Honolulu, Hawaii, Regional Office which determined, in pertinent part, that the Veteran had not submitted well-grounded claims of entitlement to service connection for a chronic back disorder and a right ankle disorder and denied the claims.  In September 2000, the Veteran informed the Department of Veterans Affairs (VA) that she had moved to Florida.  The Veteran's record was subsequently transferred to the St. Petersburg, Florida, Regional Office (RO).  

In September 2001, the RO reviewed the Veteran's claims on the merits and again denied them.  In October 2002, the Board determined that additional development of the record was required.  In September 2003, the Board remanded the Veteran's claims to the RO for additional action.  

In December 2004, the RO granted service connection for both lumbar spine degenerative disc disease and right ankle injury residuals with degenerative arthritis and a large osteochondral defect; assigned initial 20 percent evaluations for those disabilities; and effectuated the awards as of November 23, 1999.  In September 2010, the Board granted a 60 percent evaluation for the Veteran's lumbar spine degenerative disc disease and remanded the issue of the initial evaluation for the Veteran's right ankle injury residuals to the RO for additional action.  

In September 2012, the Board remanded the Veteran's appeal to the RO for additional action.  The Board has reviewed both the physical claims files and the "Virtual VA" file so as to insure a total review of the evidence.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on her part.  
REMAND

In a January 2013 written statement, the Veteran reported that she had now "obtained Social Security disability."  Documentation of the Veteran's award of disability benefits and the evidence considered by the SSA in granting the Veteran's claim is not of record.  The United States Court of Appeals for Veterans Claims (Court) has clarified that VA's duty to assist the Veteran includes an obligation to obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992). 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the SSA and request that it provide documentation of the Veteran's award of disability benefits and copies of all records developed in association with the Veteran's claim for incorporation into the record.  

2.  Then readjudicate the Veteran's appeal.  If any benefits sought on appeal remains denied, the Veteran and her accredited representative should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development

	(CONTINUED ON NEXT PAGE)

 

or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B, 7112 (West Supp. 2012).  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  


